Ingraham, J. (dissenting):
It seems to me that the 3d clause of this contract expressed the entire agreement between the parties as to the compensation that was to be paid to the plaintiff for what was called “ the production and assignment to the party of the first part or his nominee by the party of the second part of contracts or agreements in such form as may be satisfactory to and approved by Irving T. Bush.” The sole object of making the contract with the plaintiff was to obtain the business that he could control and which was represented by these “ contracts or agreements.” For obtaining such business the plaintiff was to be employed by the defendant corporation and was to be paid a certain compensation for the business that he obtained for the business of which he was appointed manager, which included the business represented by the “ contracts or agreements.” It seems to me that this was an attempt to import into the contract formally reduced to writing and executed by the parties, an additional consideration for the assignment of these contracts or agreements, when by the contract itself the full con*826sideration that the plaintiff was to receive was expressed. There is nothing to sustain the contention that there was an oral agreement, a part of- which was reduced to writing, which related to the consideration to which the plaintiff was to be entitled for the transfer of these contracts or agreements to the defendant; but so far as that subject was concerned it was intended by the parties that this written agreement should contain the agreement between them on the subject. I think this is confirmed by the subsequent letter written to the plaintiff. The formal executed agreement constituted the plaintiff an employee of the defendant for a period of five years, and during that period the plaintiff was to perform for the defendant “ all such services, whether connected with the warehouse business or otherwise, as the party of the first part (the defendant) may require, and shall not act for any other party or parties without the consent of the party of the first part,” for which the plaintiff was to receive $2,000 per year and in certain contingencies a share of the profits. The letter was to settle a point which was somewhat ambiguous in the executed agreement. That was that the plaintiff’s position with the defendant was that of manager of the cotton stores, and plaintiff was to have the privilege of refusing to take charge of any other department of the business except a commission to be agreed upon should be allowed him, and that the plaintiff was also to have an additional commission upon the earnings of the docks, which was to be temporary and terminated at any time on defendant’s option. There was also added a' statement that if at any time plaintiff should procure a purchaser for the whole property lie was to be allowed a commission to be agreed upon before the sale was effected. There was nothing in this letter to indicate that the parties had not fully determined by the executed contract the consideration to which the plaintiff was to be entitled for turning over the contracts or agreements. Such consideration was expressly provided for by the agreement, and I think that the court whs quite right in refusing to allow the plaintiff to vary this agreement by conversations which happened before its final execution:
I think, therefore, this judgment should be affirmed.
Houghton, J., concurred.